DETAILED ACTION

Change of Examiner
This application has been reassigned from Monica Shin to Brian Gulledge for the remainder of its prosecution.  Applicant is advised that future communications should be directed to Brian Gulledge, who can be contacted at 571-270-5756, Monday–Thursday from 7:00 am until 3:00 pm.

Previous Rejections
Applicants' arguments, filed 06 July 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Examiner notes that no information disclosure statement has been filed in this application.  Applicant is reminded that in nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. 

Claim Objections
Claim 15 is objected to because of the following informalities:  there is no period “.” At the end of the sentence that is this claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein said antimicrobial is dissolved”" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. There are multiple antimicrobial species recited by this claim (such as the “antimicrobial molecule” genus, the individual species each recited in this genus, and the “antimicrobial and antiviral polymeric macromolecule). It is unclear which of these antimicrobial species (individually or collectively) are being limited. Further, the instant specification does not disclose this limitation, and thus the instant specification provides no guidance as to how to interpret this limitation.

Claim Rejections - 35 USC § 112 – Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites further limitations for the polymeric macromolecule, but the only option within the scope of claim 1 (from which the claim depends) is the first option. Thus, this dependent claim appears to broaden the scope of the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herdt et al. (US Patent Application Publication 2012/0148751) in view of Smyth et al. (PCT Patent Application Publication WO 2015/139085) further as evidenced by Lambert et al. (J. Applied Microbio., 1999, vol. 86, pages 157-164).
Herdt et al. discloses antimicrobial compositions comprising (a) a quaternary ammonium compound and (b) a cationic biocide such as polyhexamethylene biguanide (abstract & claim 7). The synergistic combination of (a) and (b) provide a film forming coating that has residual anti-bacterial activity and improved durability with strong resistance to general wear between applications (abstract & paragraph [15]). Such compositions can have an enhanced kill rate when they are applied to a surface (wet kill) and/or they can also have a residual antimicrobial effect in that they control, reduce, or prevent the formation of new microbial colonies at the surface (dry kill), and/or they are effective at significantly lower concentration of antimicrobial agent than previously known compositions (paragraph [83]).
With regards to the quaternary ammonium compound, an example of a preferred quaternary ammonium compound disclosed by Herdt et al. is benzalkonium chloride (paragraph [64] & examples), and this read upon the instantly recited antimicrobial molecule. Further, Herdt et al. discloses that the cationic biocide agent can be polyhexamethylene biguanide (paragraph [75] and claim 7), which reads upon the instantly recited antimicrobial and antiviral polymeric macromolecule.
Herdt et al. further teaches that the composition has an amine oxide surfactant and a chelant such as EDTA in order to produce a bacterial/virucidal film that provides both wet efficacy (e.g. when the solution is applied directly to a surface) as well as persistent antibacterial/antiviral activity that is significantly more resistant to mechanical abrasion than either of the components alone or in various combinations (paragraph [15]). These two ingredients read upon the instantly recited surfactant and chelating agent.
.
Herdt et al. also discloses the inclusion of a solidification agent in order to maintain the composition in solid form (paragraphs [147-156]), and such an agent can be a non-ionic surfactant such as ethoxylate ones. The surfactant can then be combined with a coupling agent (paragraph [156]), and these ingredients read upon the instantly recited surfactant and coupling agent. Additional optional ingredients taught by Herdt et al. also include fragrances (paragraph [127]), which reads upon this optionally included ingredient as instantly recited.
Instant claim 1 also recites that the “antimicrobial” is dissolved in a solvent mixture. It is unclear which species this limitation applies to. It is also not defined by the claim as to when this step is present (when the antimicrobial is dissolved). As it is unclear, it can be taken to apply to one of the species of the “antimicrobial molecules” such as the last one recited, which is not relied upon for this rejection.
Herdt et al. does not disclose the inclusion of a quaternary ammonium polymeric film former as recited by instant claim 1 (or the species recited by dependent claim 2). 
Smyth et al. discloses antimicrobial sanitizing compositions for use as skin sanitizers, especially sanitizers for the hands and feet, and air sanitizers and deodorizer (abstract). Smyth discloses that their invention advantageously provides a sanitizing composition for skin and air that contains no alcohol, is antimicrobially effective on a wide range of microorganisms including gram negative bacteria, gram positive bacteria, viruses, fungi, and protozoa, and has persistent 
The invention is achieved using a combination of three ammonium compounds in a non-ionic surfactant carrier (page 1, lines 4-7). Specifically the sanitizing composition disclosed by Smyth et al. comprises: (i) an alkoxy silyl ammonium film-forming compound; (ii) a benzalkonium chloride; (iii) a polymeric biguanide; and (iv) a surfactant system (page 3, lines 17-25). The alkoxy silyl ammonium film-forming compound may be 1-octadecanaminium-N,N-dimethyl-N-[3-trimethoxysilyl(propyl)]chloride (page 4, lines 17-22), which reads upon the instantly recited quaternary ammonium film-forming compound.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include  the 1-octadecanaminium-N,N-dimethyl-N-[3-trimethoxysilyl(propyl)]chloride disclosed by Smyth et al. into the antimicrobial composition disclosed by Herdt et al. One of ordinary skill in the art would have been motivated to do so as Smyth et al. discloses the combination of benzalkonium chloride, polyhexanide, and 1-octadecanaminium-N,N-dimethyl-N-[3-trimethoxysilyl(propyl)]chloride provides effective sanitizing power against a wide range of microorganisms including gram negative bacteria, gram positive bacteria, viruses, fungi, and protozoa, and has persistent and/or long lasting activity, without any alcohol, and which can be used on a regular basis without causing skin damage. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Herdt et al. discloses the use of the combination of benzalkonium chloride and polyhexanide and allows for the inclusion of ammonium compounds, and Smyth discloses that 1-octadecanaminium-N,N-dimethyl-N-[3-trimethoxysilyl(propyl)]chloride is an ammonium compound known to be used in 
Additionally and alternatively, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) & MPEP 2144.06. The resultant combination renders prima facie obvious the composition recited by independent instant claim 1.
Dependent instant claims 2, 4, 7-8, and 18 further limit the ingredients present, and the species cited above read upon these additional limitations.
Instant claims 9-14, 17, and 20 recite uses for the composition. It is noted that the instant claims are directed to the composition itself, and not the use, and as the active ingredients taught by the above references are the same active ingredients instantly recited, it would necessarily be able to be used for the same purpose. Instant claim 15 recites a limitation to the mechanism of action of the composition, and likewise as the taught composition has the same active agents, it would necessarily have the same mechanism of action.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herdt et al. (US Patent Application Publication 2012/0148751) and Smyth et al. (PCT Patent Application Publication WO 2015/139085) and as evidenced by Lambert et al. (J. Applied Microbio., 1999, vol. 86, pages 157-164) as applied to claim 1 above, and further in view of Anhui (Anhui Elite Industrial Co., ltd., “1,2-bis(triethoxysilyl)ethane,” 2016).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included 1,2-bis(triethoxysilyl)ethane) into the antimicrobial composition of Herdt et al. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of improving the adhesion of the composition onto the surface being disinfected. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Herdt, whose compositions may be used as a surface cleaner, may include a coupling agent.

Response to Arguments
	The Applicant argues that the rejections are not proper. The Applicant states that the references are nothing else but a mishmash of components in an attempt to arrive at the claimed invention. The combination of these references does not lead to the invention. Further, a combination of a large number of references to support an obviousness rejection is improper, as the number of references weighs against the holding of obviousness. The rejection also relies upon improper hindsight reasoning and uses the Applicant’s disclosure to arrive at the rejection. Also, the full disclosure of the references teaches away from the claimed invention.
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. The rejection of independent claim 1 is based on the combination of two references (and one being used solely as evidence). Two references is not considered to be too many or a “large number.” Nor is this pair of references considered to be a mishmash, but rather two similar 
	As for the arguments regarding teaching away and the references not disclosing the claimed invention, the Applicant provided no specific points for the argument as to how these asserted conclusions are true. The Examiner does not consider the references to teach away from the claimed invention, nor does the Examiner consider the claimed invention not taught, and the above references are discussed in the rejection rationale to support this conclusion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612